DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements filed on 10/20/2020, 11/09/2020, and 04/16/2021 have been considered by the Examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 616.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
*Note: Reference character 616 is in Figure 6, but not mentioned in the specification.  The Examiner believes this reference character was likely intended to be mentioned in paragraph [00079].
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “620” has been used to designate both “Aggregate the first measurement and the second measurement to obtain a trend” and “Spot measurement?”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: 
Paragraph [0002], end of paragraph: “using additional equipment such as a that is not a part of the core wearable system.”  This sentence is unclear.  Additional equipment such as what?  
Paragraph [00072], lines 1-2: “A third monitoring category 416” should be “A third monitoring category 414”.  “category 416” should be “category 414”.
Paragraph [00077], line 6: “68 bpm” should be “56 bpm” to reflect what is shown in Table 1.
Appropriate correction is required.

Claim Objections
Claim 22 objected to because of the following informalities:  
Lines 1-2: “comprising an additional patient physiological sensors is located external” is unclear and should be revised.  Potentially change to “comprising an additional patient physiological sensor located external” or “comprising additional patient physiological sensors located external”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-7, 11, and 18-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The phrase "an optimal time to accurately measure" in claim 1 (lines 10-11) is a relative term which renders the claim indefinite.  The phrase "an optimal time to accurately measure" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what the boundaries are for “an optimal time to accurately measure” and therefore one of ordinary skill in the art would not be able to ascertain what would infringe on this claim limitation.  One of ordinary skill in the art would find the terms “an optimal time” and “accurately measure” as relative and unclear as to the term’s boundaries.

Claim 4 recites the limitation "a patient physiological sensor" in line 2, whereas patient physiological sensors were already introduced in a claim that claim 4 depends from (claim 1).  It is unclear whether applicant intended to claim the same or a different patient physiological sensor.  Consider changing to “the patient physiological sensor”.
The term "optimal or representative result" in claim 4 (line 3) is a relative term which renders the claim indefinite.  The term "optimal or representative result" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite It is unclear what the boundaries are for an “optimal or representative result” and therefore one of ordinary skill in the art would not be able to ascertain what would infringe on this claim limitation.

The limitation “a more accurate determination” renders claim 6 (lines 4-5) indefinite.  It is unclear to the Examiner what the determination is more accurate than.  In other words, it is unclear what this more accurate determination is being compared to.
The term "a more accurate determination" in claim 6 (lines 4-5) is a relative term which renders the claim indefinite.  The term "a more accurate determination" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what the boundaries are for a “more accurate determination” and therefore one of ordinary skill in the art would not be able to ascertain what would infringe on this claim limitation.

Claim 11 recites the limitation "a sedentary state" in line 4, whereas a sedentary state was already introduced in claim 11 (lines 1-2).  It is unclear whether applicant intended to claim the same or a different sedentary state.  Consider changing to “the sedentary state”.

The limitation “a more accurate representation of the patient physiological parameter” renders claim 18 (lines 18-19) indefinite.  It is unclear what the more accurate representation is in comparison to, or to what representation it is more accurate than.  
The term "a more accurate representation of the patient physiological parameter" in claim 18 (lines 18-19) is a relative term which renders the claim indefinite.  The term “a more accurate representation of the patient physiological parameter" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what the boundaries are for a “more accurate representation of the patient physiological parameter” and therefore one of ordinary skill in the art would not be able to ascertain what would infringe on this claim limitation.
*Note: Claims 2-3, 5, 7, and 19-22 are rejected due to their dependency on a rejected claim.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 7-15, 18-19, and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Capodilupo, et al. (U.S PGPub No. 2019/0110755).

Regarding claim 1, Capodilupo teaches a (Figure 1, element 100) wearable vital sign monitor (WVSM) system (paragraphs [0028] and [0036]) comprising: (Figure 1, elements 100 and 102; Figure 7, element 700) a support structure configured to be worn by a patient (paragraphs [0028] and [0036]); (Figure 2, element 202; Figure 7, element 704) a plurality of patient physiological sensors configured to be coupled to the patient when the patient is wearing the support structure (paragraphs [0035] – motion sensors, e.g., accelerometers and/or gyroscopes, to minimize or eliminate noise in the heart rate signal caused by motion or other artifacts, may be employed, [0038] – The wearable system may include a heart rate monitor and may include other sensors, [0040], [0045]-[0046], and [0130]), each patient physiological sensor configured to output a respective patient physiological signal (paragraphs [0045] and [0057]); (Figure 2, element 210) a memory (paragraph [0050]); and (Figure 2, elements 202, 208, 212; an accelerometer and/or gyroscope may be used to provide a measurement of activity that can be further used to filter a signal from the optical sensor for measuring heart rate and to provide a more accurate measurement of the heart rate.  Activity sensors can be used to classify or categorize activity, such as walking, running, performing another sport, standing, sitting, or lying down. , [0050], [0057], and [0133]), a selected time for each categorization based on an optimal time to accurately measure a corresponding patient physiological signal (paragraphs [0045], [0068]-[0069] – Duty cycles and sampling rates may be altered depending on activity levels, [0073], [0135]); wherein (Figure 1, element 106) the processor causes a representation of the patient physiological signals to be displayed (paragraph [0036]).   

Regarding claim 2, Capodilupo teaches the WVSM system of claim 1 wherein: the categorization includes continuous monitoring and sedentary monitoring (paragraphs [0028], paragraphs [0068]-[0069] – The processing module may process the motion data to determine a motion status of the user which indicates the level of motion of the user, for example, no motion or rest, and sleep (e.g., sedentary). The patient physiological signal can be continuously monitored (continuous sampling and 100% duty cycle)); and the processor is further configured to sense sedentary periods (paragraph [0068] – The processing module may process the motion data to determine a motion status of the user which indicates the level of motion of the user, for example, no motion or rest, and sleep (e.g., sedentary)), and (Figure 2, element 210) responsive thereto to store a measurement of a patient physiological signal that is categorized in the sedentary monitoring category (paragraph [0050], [0166]).
  
Regarding claim 3, Capodilupo teaches the WVSM system of claim 1 wherein the categorization includes continuous monitoring (paragraphs [0028], paragraphs [0068]-[0069] – the patient physiological signal can be continuously monitored (continuous sampling and 100% duty cycle)), sedentary monitoring (paragraph [0068]-[0069] – The duty cycle may be lowered to minimize power consumption and the sampling rates may be adjusted, but monitoring of the patient physiological parameter will continue when the patient is in a sedentary state), and manual spot measurements (paragraph [0037] – The wearable system may include a button underneath the wearable system that may be pressed manually at the discretion of a user to begin storing information or otherwise to mark the start or end of an activity period such as sleep).  

Regarding claim 4, Capodilupo teaches the WVSM system of claim 1 wherein the processor is further configured to aggregate and process readings of an output from a patient physiological sensor taken according to two or more categories to generate an optimal or representative result (paragraph [0045], paragraphs [0068]-[0069] – The duty cycles and sampling rates are altered based on activity levels.  Heart rate is continuously monitored to achieve an accurate heart rate value over different activity levels and duty cycles/frequencies by maintaining a certain error standard deviation).  

Regarding claim 7, Capodilupo teaches the WVSM system of claim 1, wherein at least one of the sensors is located external to the support structure (paragraph [0115]), and the processor is configured to receive at least one of the patient physiological parameters from the external sensor (paragraph [0115] – It will be understood that the device may also receive inputs from an external device such as a camera (for motion detection) or an infrared camera (for body temperature detection)).  

Regarding claim 8, Capodilupo teaches a (Figures 3-5 and 8-9) method of operating a wearable vital signs monitor (WVSM) (paragraph [0028]), comprising: (Figure 2, element 202) obtaining a first measurement of a patient physiological parameter using a patient physiological sensor (paragraphs [0035], [0068]-[0069]), wherein the first measurement is obtained at a first frequency based on a first category of monitoring (paragraphs [0068]-[0069]); obtaining a second measurement of the patient physiological parameter using the patient physiological sensor (paragraphs [0068]-[0069] – Duty cycles and sampling rates (frequencies) are altered based on activity levels), wherein the second measurement is obtained at a second frequency based on a second category of monitoring (paragraphs [0068]-[0069]); aggregating the first measurement with the second measurement to obtain an aggregated trend for the patient physiological parameter (paragraph [0045], paragraphs [0068]-[0069] – The duty cycles and sampling rates are altered based on activity levels.  Heart rate is continuously monitored to achieve an accurate heart rate value over different activity levels and duty cycles/frequencies by maintaining a certain error standard deviation); and (Figure 1, element 106) displaying the aggregated trend as a representation of the patient physiological parameter (paragraph [0036]).
  
Regarding claim 9, Capodilupo teaches the method of claim 8, further comprising: (Figure 2, element 202) obtaining a third measurement of the patient physiological parameter using the patient physiological sensor at a third frequency based on a third category of monitoring (paragraphs [0068]-[0069] – The processing module may process the motion data to determine a motion status of the user which indicates the level of motion of the user, for example, exercise, light motion (e.g., walking), no motion or rest, sleep, and the like.  The processing module may adjust the duty cycle of one or more light emitters and the corresponding sampling rate of the one or more light detectors based on the motion status.), and aggregating the third measurement with the first measurement and the second measurement (paragraph [0045], paragraphs [0068]-[0069] – The duty cycles and sampling rates are altered based on activity levels.  Heart rate is continuously monitored to achieve an accurate heart rate value over different activity levels and duty cycles/frequencies by maintaining a certain error standard deviation).  

Regarding claim 10, Capodilupo teaches the method of claim 8, wherein the first category of monitoring or the second category of monitoring comprises continuous monitoring of the patient physiological signal (paragraphs [0028], paragraphs [0068]-the patient physiological signal can be continuously monitored (continuous sampling and 100% duty cycle)).  

Regarding claim 11, Capodilupo teaches the method of claim 8, further comprising sensing when the patient is in a sedentary state (paragraph [0068] – The processing module may process the motion data to determine a motion status of the user which indicates the level of motion of the user, for example, no motion or rest, and sleep (e.g., sedentary), wherein the first category of monitoring or the second category of monitoring comprises automatic sedentary monitoring of the patient physiological parameter when the patient is in a sedentary state (paragraph [0068]-[0069] – The duty cycle may be lowered to minimize power consumption and the sampling rates may be adjusted, but monitoring of the patient physiological parameter will continue when the patient is in a sedentary state).  

Regarding claim 12, Capodilupo teaches the method of claim 8, wherein the first category of monitoring or the second category of monitoring comprises manual spot measurement (paragraph [0037] – The wearable system may include a button underneath the wearable system that may be pressed manually at the discretion of a user to begin storing information or otherwise to mark the start or end of an activity period such as sleep).  

Regarding claim 13, Capodilupo teaches the method of claim 9, wherein the third category of monitoring comprises continuous monitoring (paragraphs [0028], the patient physiological signal can be continuously monitored (continuous sampling and 100% duty cycle)), automatic sedentary monitoring (paragraph [0068]-[0069] – The duty cycle may be lowered to minimize power consumption and the sampling rates may be adjusted, but monitoring of the patient physiological parameter will continue when the patient is in a sedentary state), or manual spot measurement (paragraph [0037] – The wearable system may include a button underneath the wearable system that may be pressed manually at the discretion of a user to begin storing information or otherwise to mark the start or end of an activity period such as sleep).  

Regarding claim 14, Capodilupo teaches the method of claim 8, wherein (Figure 4) a first weight is applied to measurements obtained using the first category of measurement, and a second weight is applied to measurements obtained using the second category of measurement (paragraphs [0079] and [0086] – An intensity score is calculated based on the user’s heart rate reserve (HRR).  A heart rate reserve is one’s maximum heart rate minus one’s resting heart rate.  A weighted intensity scale can be made from a user’s HRR.  The intensity scale can be transformed to have any desired distribution and so that it is user-friendly.  For instance, the scale can have 21 points from 0 to 21, with 0 being a user’s resting heart rate and 21 being a user’s max heart rate.  At a sedentary/resting activity level, the user will have an intensity level closer to 0.  At a higher activity level, the user will have an intensity level closer to 21.  The scale can be linear or non-linear.).  

Regarding claim 15, Capodilupo teaches the method of claim 8, wherein one of the first measurement or the second measurement is obtained from a device external to the WVSM (paragraph [0115] – It will be understood that the device may also receive inputs from an external device such as a camera (for motion detection) or an infrared camera (for body temperature detection)). 
 
Regarding claim 18, Capodilupo teaches a (Figure 1, element 100) wearable vital sign monitor (WVSM) (paragraphs [0028] and [0036]), comprising: (Figure 1, elements 100 and 102; Figure 7, element 700) a support structure to be worn by a patient (paragraphs [0028] and [0036]); (Figure 2, element 202; Figure 7, element 704) a patient physiological sensor configured to be coupled to a patient to monitor a patient physiological parameter when the patient is wearing the support structure (paragraphs [0035] – motion sensors, e.g., accelerometers and/or gyroscopes, to minimize or eliminate noise in the heart rate signal caused by motion or other artifacts, may be employed, [0038] – The wearable system may include a heart rate monitor and may include other sensors, [0040], [0045]-[0046], and [0130] – one or more sensors); (Figure 2, elements 202, 208, 212; Figure 7, element 706) processor coupled with the patient physiological sensor (paragraphs [0050], [0057], and [0133]); and (Figure 2, element 210) a memory to store measurements of the patient physiological parameter (paragraph [0050]); (Figure 1, element 106) a display to display the patient physiological Duty cycles and sampling rates (frequencies) are altered based on activity levels), wherein the second measurement is obtained at a second frequency based on a second category of monitoring (paragraphs [0068]-[0069]); aggregate the first measurement with the second measurement to obtain an aggregated trend for the patient physiological parameter (paragraph [0045], paragraphs [0068]-[0069] – The duty cycles and sampling rates are altered based on activity levels.  Heart rate is continuously monitored to achieve an accurate heart rate value over different activity levels and duty cycles/frequencies by maintaining a certain error standard deviation); (Figure 2, element 210) store the aggregated trend in the memory (paragraph [0050], [0166]); and (Figure 1, element 106) display the aggregated trend as a more accurate representation of the patient physiological parameter on the display (paragraphs [0029] and [0036]).  

Regarding claim 19, Capodilupo teaches the WVSM of claim 18, wherein the support structure comprises a wrist band, a chest band, an arm band, a head band, a leg band, or an ankle band (paragraph [0028] – The strap may be used to position the system on an appendage or extremity of a user, for example, wrist, ankle, and the like.).  

Regarding claim 22, Capodilupo teaches the WVSM of claim 18, further comprising an additional patient physiological sensors is located external to the support structure (paragraph [0115]), and the processor is configured to receive at least one of the measurements from the external sensor (paragraph [0115] – It will be understood that the device may also receive inputs from an external device such as a camera (for motion detection) or an infrared camera (for body temperature detection)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6, 16-17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Capodilupo, et al. (U.S PGPub No. 2019/0110755) in view of Volpe, et al. (U.S PGPub No. 2018/0242875).  The article “A Novel Approach to Predict Sudden Cardiac Death (SCD) Using Nonlinear and Time-Frequency Analyses from HRV Signals” by Ebrahimzadeh, et al. is relied upon as evidence (see attached).
Regarding claim 5, Capodilupo teaches the WVSM system of claim 1, as stated hereinabove.  Capodilupo does not teach the limitations of instant claim 5, that is wherein the WVSM system is further comprising a wearable cardioverter defibrillator (WCD) comprising one or more of the patient physiological sensors to obtain one or more measurements from the patient in one or more categorizations, and to transmit the one or more measurements to the WVSM system.  
Volpe teaches a system for configuring an ambulatory medical device that includes a medical device configured to monitor a patient for an occurrence of one or more cardiac events (abstract).  Volpe teaches that external defibrillators (such as manual defibrillators or automated external defibrillators (AEDs)) have significantly improved the ability to treat otherwise life-threatening conditions (paragraph [0004]).  Volpe teaches that an example ambulatory medical device can be a wearable medical device such as a wearable cardioverter defibrillator (WCD) (paragraph [0036]).  Volpe teaches (Figure 1, element 100) that during the time the medical device is worn by the patient, the wearable defibrillator can be configured to continuously or substantially continuously monitor the vital signs of the patient and, upon determination that treatment is required, can be configured to deliver one or more therapeutic electrical pulses to the patient (paragraph [0046]).  Volpe also teaches (Figure 1, element 114) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Capodilupo’s physiological measurement device with the teachings of Volpe’s medical device for monitoring cardiac events.  Both Capodilupo and Volpe prioritize monitoring cardiac signals by implementing ECG sensors and considering heart rate metrics such as heart rate variability (HRV).  One of ordinary skill in the art would have recognized the possibility to implement a therapeutic component to Capodilupo’s device and methods as Capodilupo explains that the disclosure is for continuous health monitoring, along with fitness monitoring (see paragraph [0028] of Capodilupo).  Like Volpe, Capodilupo’s device is intended to be worn by the patient continuously throughout the day.  One of ordinary skill in the art would have recognized Capodilupo’s feature of measuring HRV and would have been curious about any next or therapeutic step that would be considered if the device picked up a concerning irregularity in a user’s HRV.  As evidenced by Ebrahimzadeh in “A Novel Approach to Predict Sudden Cardiac Death (SCD) Using Nonlinear and Time-Frequency Analyses from HRV Signals”, HRV signals 

Regarding claim 6, Capodilupo teaches the WVSM system of claim 1, as stated hereinabove.  Capodilupo does not teach the limitations of instant claim 6, that is wherein the WVSM system is further comprising a wearable cardioverter defibrillator (WCD), wherein the WVSM is configured to obtain one or more measurements from the patient in one or more categorizations, and to transmit the one or more measurements to the WCD, wherein the WCD is to make a more accurate determination of whether to apply a therapeutic shock to the patient based on the one or more measurements.  
Volpe teaches a system for configuring an ambulatory medical device that includes a medical device configured to monitor a patient for an occurrence of one or more cardiac events (abstract).  Volpe teaches that external defibrillators (such as manual defibrillators or automated external defibrillators (AEDs)) have significantly improved the 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of see paragraph [0028] of Capodilupo).  Like Volpe, Capodilupo’s device is intended to be worn by the patient continuously throughout the day.  One of ordinary skill in the art would have recognized Capodilupo’s feature of measuring HRV and would have been curious about any next or therapeutic step that would be considered if the device picked up a concerning irregularity in a user’s HRV.  As evidenced by Ebrahimzadeh in “A Novel Approach to Predict Sudden Cardiac Death (SCD) Using Nonlinear and Time-Frequency Analyses from HRV Signals”, HRV signals have special features in the vicinity of the occurrence of SCD that have the ability to determine if a patient is prone to SCD (abstract).  One of ordinary skill in the art would have recognized the opportunity for Capodilupo’s device, which continuously monitors cardiac signals, to catch such special features of a patient’s HRV in order to prevent SCD or a cardiac arrest.  One of ordinary skill in the art would have wanted the device to have a therapeutic feature to be able to elicit a therapeutic response in case of a cardiac failure event.  One of ordinary skill in the art would have recognized the possibility that such a therapeutic feature could be in the form of a wearable cardiac defibrillator, such as the one disclosed in Volpe, and would have been motivated to 

Regarding claims 16 and 17, Capodilupo teaches the method of claim 8, as stated hereinabove.  Capodilupo does not teach the limitations of instant claim 16, that is wherein one of the first measurement or the second measurement is obtained from a patient physiological sensor of a wearable cardioverter defibrillator (WCD).  Capodilupo also does not teach the limitations of instant claim 17, that is wherein one of the first measurement or the second measurement is obtained with the patient physiological sensor of the WVSM and transmitted to a wearable cardioverter defibrillator (WCD).  
Volpe teaches a system for configuring an ambulatory medical device that includes a medical device configured to monitor a patient for an occurrence of one or more cardiac events (abstract).  Volpe teaches that external defibrillators (such as manual defibrillators or automated external defibrillators (AEDs)) have significantly improved the ability to treat otherwise life-threatening conditions (paragraph [0004]).  Volpe teaches that an example ambulatory medical device can be a wearable medical device such as a wearable cardioverter defibrillator (WCD) (paragraph [0036]).  Volpe teaches (Figure 1, element 100) that during the time the medical device is worn by the patient, the wearable defibrillator can be configured to continuously or substantially continuously monitor the vital signs of the patient and, upon determination that treatment is required, can be configured to deliver one or more therapeutic electrical pulses to the patient (paragraph [0046]).  Volpe also teaches (Figure 1, element 114) that the medical device includes therapy electrodes that can be configured to include 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Capodilupo’s physiological measurement device with the teachings of Volpe’s medical device and methods for monitoring cardiac events.  Both Capodilupo and Volpe prioritize monitoring cardiac signals by implementing ECG sensors and considering heart rate metrics such as heart rate variability (HRV).  One of ordinary skill in the art would have recognized the possibility to implement a therapeutic component to Capodilupo’s device and methods as Capodilupo explains that the disclosure is for continuous health monitoring, along with fitness monitoring (see paragraph [0028] of Capodilupo).  Like Volpe, Capodilupo’s device is intended to be worn by the patient continuously throughout the day.  One of ordinary skill in the art would have recognized Capodilupo’s feature of measuring HRV and would have been curious about any next or therapeutic step that would be considered if the device picked up a concerning irregularity in a user’s HRV.  As evidenced by Ebrahimzadeh in “A Novel Approach to Predict Sudden Cardiac Death (SCD) Using Nonlinear and Time-Frequency Analyses from HRV Signals”, HRV signals have special features in the vicinity of the occurrence 

Regarding claim 21, Capodilupo teaches the WVSM of claim 18, as stated hereinabove.  Capodilupo does not teach the limitation of instant claim 21, that is wherein the support structure comprises a vest or a belt.  
Volpe teaches a system for configuring an ambulatory medical device that includes a medical device configured to monitor a patient for an occurrence of one or more cardiac events (abstract).  Volpe teaches that an example ambulatory medical device can be a wearable medical device such as a wearable cardioverter defibrillator (WCD) (paragraph [0036]).  Volpe teaches (Figure 1, element 100) that during the time the medical device is worn by the patient, the wearable defibrillator can be configured to continuously or substantially continuously monitor the vital signs of the patient and, upon determination that treatment is required, can be configured to deliver one or more therapeutic electrical pulses to the patient (paragraph [0046]).  Volpe also teaches 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Capodilupo’s physiological measurement device with the teachings of Volpe’s medical device and methods for monitoring cardiac events.  Both Capodilupo and Volpe prioritize monitoring cardiac signals by implementing ECG sensors and considering heart rate metrics such as heart rate variability (HRV).  One of ordinary skill in the art would have recognized the possibility to implement a therapeutic component to Capodilupo’s device and methods as Capodilupo explains that the disclosure is for continuous health monitoring, along with fitness monitoring (see paragraph [0028] of Capodilupo).  Like Volpe, Capodilupo’s device is intended to be worn by the patient continuously throughout the day.  One of ordinary skill in the art would recognize that Capodilupo’s disclosure intends on the device to be wearable so that it can accurately .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Capodilupo, et al. (U.S PGPub No. 2019/0110755).
Regarding claim 20, Capodilupo teaches the WVSM of claim 18, as indicated hereinabove.  Capodilupo does not specifically teach the limitation of instant claim 20, that is wherein the support structure comprises a cuff.  However, Capodilupo does teach that an aspect of the disclosure is to provide a lightweight wearable system with a strap that collects various physiological data or signals from a wearer (paragraph [0028]).  Capodilupo also teaches that the strap may be used to position the system on an appendage or extremity of a user, for example, wrist, ankle, and the like (paragraph [0028]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a Capodilupo’s system could utilize a cuff as the lightweight wearable system that includes a strap over an appendage or extremity of a user.  One of ordinary skill in the art would expect the cuff to be placed on . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sharma, et al. (U.S Patent No. 11,103,145) teaches apparatuses and methods for monitoring vital signs from a human being.  Freeman, et al. (U.S PGPub No. 2020/0206518) teaches systems and methods for providing a patient with arrhythmia treatment.  Volosin, et al. (U.S PGPub No. 2019/0282178) teaches monitoring physiological status of patients based on patient data obtained from multiple sensor sources including bio-vibrational sensors and radio frequency sensors.  Hong, et al. (U.S PGPub No. 2014/0378786) teaches multimode sensor devices.  Ahmed, et al. (U.S PGPub No. 2014/0073486) teaches systems, devices, and methods for continuous heart rate monitoring and interpretation.  Donnely, et al. (U.S PGPub No. 2010/0298899) teaches a wearable medical treatment device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626.  The examiner can normally be reached on Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        

/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792